Title: To Thomas Jefferson from Thomas Eston Randolph, 26 May 1824
From: Randolph, Thomas Eston
To: Jefferson, Thomas


Dear Sir
Ashton
26th May 1824
Your favor dated the 22d was brought to me from the Mill last evening by my servant—The mill account which I render’d you to the 1st July last I certainly did intend should be, and I believe is, correct—Jefferson told me you thought otherwise, and proposed it should be arbitrated, to which, far from offering the least objection, I express’d a wish not only to submit that account, but all other differences to arbitrators, its delay however did not prevent payment of the 650.dolls09cts which I consider’d due to you, and I am reduced to the mortifying situation of acknowledging my total inability, even at this late day, to pay one cent of that, or other large debts justly due by me—In making this most painful confession, it is a duty which I owe to myself to inform you of the cause of my delinquency—I hold Mr Randolph’s Bond for 6840.dolls—executed in June 1814—and secured by a deed of Trust on Edgehill—there is considerable interest due on it—it was Loan’d to him for three years, and although I have made frequent applications for its being return’d to me, they have hitherto been ineffectual—I have been unwilling to force a sale of his property, although my own debts are pressing, and my family at home, and its distant members, are suffering inconceivable inconvenience by that fund being with held from me—my forbearance must depend on my creditors—if they insist on it, I must advertize Edgehill for sale, the alternative will be most distressing to me, but I have no other means at command to discharge my debts—I have lived 57 years, and possess’d the entire confidence of an extensive acquaintance in various distant parts of the world—but my credit has lately sustain’d such a rude shock, that I can enjoy comfort, only in my retirement at Ashton—so soon as pecuniary arrangements will admit a return of independant and social feelings, I shall gladly avail myself of an early opportunity to pay my personal respects to you, being sincerely and affectionately yoursThos Eston Randolph